Citation Nr: 0418158	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of hypertension currently evaluated as zero 
percent disabling.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk







INTRODUCTION

The veteran had active duty from August 1951 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  

Having reviewed the record in light of the applicable law, 
the Board has determined that this matter must be remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The passage of the Veterans Claims Assistance Act of 2000 
(VCAA) eliminated the well-grounded claim requirement; 
expanded the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhanced the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Recent 
decisions by the appellate courts have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F. 3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The record in this matter does not indicate that the veteran 
was apprised in accordance with the VCAA of what evidence 
would substantiate his claim, nor of the specific allocation 
of responsibility for providing such evidence.  Although the 
veteran was apprised by letter dated in June 2001 of what 
evidence would substantiate his claim of service connection 
for a cardiac disorder, the record does not indicate that he 
has been so apprised regarding the issue of an increased 
rating for hypertension.

Accordingly, this matter is remanded for the following:

1.  The RO will advise the veteran and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the veteran has received any VA, non-VA, 
or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue, 
including (if appropriate) the conduct of 
an updated VA medical examination.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue to the veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



